        Case 2:19-cv-01837-JAM-DB Document 1 Filed 09/13/19 Page 1 of 5


 1   Michelle L. Roberts, State Bar No. 239092
     E-mail: mroberts@kantorlaw.net
 2   Zoya Yarnykh, State Bar No. 258062
     E-mail: zyarnykh@kantorlaw.net
 3   KANTOR & KANTOR, LLP
     1050 Marina Village Pkwy., Ste. 105
 4   Alameda, CA 94501
     Telephone: (510) 992-6130
 5   Facsimile: (510) 280-7564

 6   Glenn R. Kantor - State Bar No. 122643
      E-mail: gkantor@kantorlaw.net
 7   KANTOR & KANTOR, LLP
     19839 Nordhoff Street
 8   Northridge, CA 91324
     Telephone: (818) 886-2525
 9   Facsimile: (818) 350-6272

10
     Attorneys for Plaintiff,
11   RUBY CHACKO

12                                UNITED STATES DISTRICT COURT
13                               EASTERN DISTRICT OF CALIFORNIA
14
     RUBY CHACKO,                                       CASE NO.: 19-861
15
                    Plaintiff,                         BREACH OF THE EMPLOYEE
16                                                     RETIREMENT INCOME SECURITY ACT
                                                       OF 1974; ENFORCEMENT AND
            vs.                                        CLARIFICATION OF RIGHTS;
17
                                                       PREJUDGMENT AND POSTJUDGMENT
18   AT&T UMBRELLA BENEFIT PLAN NO. 3,                 INTEREST; AND ATTORNEYS’ FEES
                                                       AND COSTS
19                  Defendant.

20
            Plaintiff, Ruby Chacko (“Plaintiff’), herein sets forth the allegations of her Complaint
21
     against Defendant AT&T Umbrella Benefit Plan No. 3 (“the Plan”).
22
                                     PRELIMINARY ALLEGATIONS
23
             1.     “Jurisdiction” - This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g)
24
     of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it involves a
25
     claim by Plaintiff for employee benefits under an employee benefit plan regulated and governed
26
     under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C. § 1331 as
27
     this action involves a federal question. This action is brought for the purpose of recovering
28

                                                    1
                                               COMPLAINT
         Case 2:19-cv-01837-JAM-DB Document 1 Filed 09/13/19 Page 2 of 5


 1   benefits under the terms of an employee benefit plan, enforcing Plaintiff’s rights under the terms

 2   of an employee benefit plan, and to clarify Plaintiff’s rights to future benefits under the employee

 3   benefit plan. Plaintiff seeks relief, including but not limited to, payment of the correct amount of

 4   benefits due hers under her plan, prejudgment and postjudgment interest, instatement to the benefit

 5   plan at issue herein, and attorneys’ fees and costs.

 6               2.   The Plan is an employee welfare benefit plan within the meaning of ERISA § 3(1),

 7   29 U.S.C. § 1002(1). At all relevant times, the Plan offered, inter alia, long-term disability

 8   (“LTD”) and life insurance benefits to participants, including Plaintiff.

 9               3.   The Plan may be found in the Eastern District of California because it is

10   administered in this district to the extent it provides benefits to plan participants located in this

11   district.
                            FIRST CLAIM FOR RELIEF
12        AGAINST DEFENDANTS FOR PLAN BENEFITS, ENFORCEMENT AND
      CLARIFICATION OF RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST,
13                      AND ATTORNEYS’ FEES AND COSTS
14                            (29 U.S.C. § 1132(a)(1)(B))

15
                 4.   Plaintiff incorporates by reference all preceding paragraphs as though fully set forth
16   herein.
17               5.   ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), permits a plan participant to
18
     bring a civil action to recover benefits due to her under the terms of a plan, to enforce her rights
19
     under the terms of a plan, and/or to clarify her rights to future benefits under the terms of a plan.
20
                 6.   At all times relevant, Plaintiff was employed by AT&T, and was a covered
21
     participant under the terms and conditions of the Plan.
22
                 7.   During the course of Plaintiff’s employment, Plaintiff became entitled to benefits
23
     under the terms and conditions of the Plan.
24
                 8.   While Plaintiff was covered under the Plan, Plaintiff became disabled as defined
25   under the terms of the Plan as of October 30, 2017. Her last date worked was October 29, 2017.
26
                 9.   Pursuant to the terms of the Plan, Plaintiff made a claim to the AT&T Integrated
27
     Disability Service Center (“IDSC”) for benefits. AT&T IDSC assigned Plaintiff Claim Nos.
28

                                                     2
                                                 COMPLAINT
        Case 2:19-cv-01837-JAM-DB Document 1 Filed 09/13/19 Page 3 of 5


 1   B825007082-0001-01 (Long Term Disability), and B825007082-0001-02 (Supplemental

 2   Disability).

 3           10.    By letters dated May 24, 2018, AT&T IDSC informed Plaintiff that her LTD and

 4   Supplemental LTD claims were approved with a payment commencement date of June 1, 2018.

 5           11.    Under Claim No. B825007082-0001-01, Plaintiff is entitled to receive a monthly

 6   payment of 50% of her predisability earnings, or $4,359.79. Under Claim No. B825007082-0001-

 7   02, Plaintiff is entitled to receive a monthly payment of 20% of LTD eligible pay, or $1,743.92.

 8           12.    Pursuant to the terms of the Plan, if Plaintiff is a long-term disability recipient,

 9   Plaintiff is entitled to receive basic life and supplemental life insurance coverage at no cost for up

10   to three years as long as she continues to receive LTD benefits under the Plan.

11           13.    By letter dated September 12, 2018, AT&T IDSC informed Plaintiff that it was

12   terminating her LTD benefits starting from September 16, 2018 because it found that she could

13   perform other gainful occupations such as a Systems Analyst and Systems Engineer.

14           14.    Plaintiff timely appealed the termination of her benefits and provided medical and

15   other evidence demonstrating that she met the Plan’s definition of disability.

16           15.    By letter dated May 13, 2019, AT&T IDSC informed Plaintiff that it was upholding

17   its decision to deny benefits. It also informed Plaintiff that she has exhausted all mandatory

18   appeal procedures under the Plan.

19           16.    Plaintiff has been continuously disabled due to a medical condition under the terms

20   of the Plan since she stopped working on October 29, 2017.

21           17.    Defendant has breached the Plan and violated ERISA in the following respects:

22                  (a)     The Plan failed to pay LTD benefit payments to Plaintiff and approve her

23           LTD claim at a time when Defendant knew, or should have known, that Plaintiff was

24           entitled to those benefits under the terms of the Plan, as Plaintiff was disabled and unable

25           to work and therefore entitled to benefits;

26                  (b)     The Plan failed to provide a prompt and reasonable explanation of the basis

27           relied on under the terms of the Plan documents, in relation to the applicable facts and Plan

28           provisions, for the denial of Plaintiff’s claims for LTD benefits;

                                                    3
                                                COMPLAINT
         Case 2:19-cv-01837-JAM-DB Document 1 Filed 09/13/19 Page 4 of 5


 1                   (c)    The Plan failed, after Plaintiff’s claims were denied, to adequately describe

 2          to Plaintiff any additional material or information necessary for Plaintiff to perfect her

 3           claim along with an explanation of why such material is or was necessary; and

 4                   (d)     The Plan failed to properly and adequately investigate the merits of

 5          Plaintiff’s LTD claim and failed to provide a full and fair review of Plaintiff’s claim.

 6           18.     Following the denial of LTD benefits under the Plan, Plaintiff exhausted all

 7   administrative remedies required under ERISA, and Plaintiff has performed all duties and

 8   obligations on Plaintiff’s part to be performed under the Plan.

 9           19.     As a proximate result of the aforementioned wrongful conduct of the Plan, Plaintiff

10   has damages for loss of disability benefits and the loss of life insurance coverage in a total sum to

11   be shown at the time of trial.

12           20.     As a further direct and proximate result of this improper determination regarding

13   Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required to incur attorneys’ costs

14   and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is entitled to have such fees and costs paid

15   by Defendant.

16           21.     The wrongful conduct of the Plan has created uncertainty where none should exist,

17   therefore, Plaintiff is entitled to enforce her rights under the terms of the Plan and to clarify her

18   right to future benefits under the terms of the Plan.

19                                            REQUEST FOR RELIEF

20          WHEREFORE, Plaintiff prays for relief against Defendant as follows:

21           1.      Declare that the Plan has violated the terms of the Plan by terminating Plaintiff’s

22   claim for disability benefits;

23           2.      Order the Plan to pay LTD benefits to Plaintiff pursuant to the terms of the Plan

24   from September 16, 2018 through the date judgment is entered herein; together with prejudgment

25   interest on each and every such monthly payment through the date judgment is entered herein;

26           3.      Declare Plaintiff s right to reinstatement in the Plan and her right to receive future

27   disability benefit payments and life insurance coverage under the terms of the Plan for as long as

28   she remains disabled under the Plan’s terms;

                                                     4
                                                 COMPLAINT
        Case 2:19-cv-01837-JAM-DB Document 1 Filed 09/13/19 Page 5 of 5


 1          4.      In the alternative to the relief sought in paragraphs 1-3, an order remanding

 2   Plaintiff’s claim to the claims administrator to the extent any new facts or submissions are to be

 3   considered;

 4          5.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred

 5   in pursuing this action;

 6          6.       Such other and further relief as this Court deems just and proper.

 7

 8   DATED: September 12, 2019                             KANTOR & KANTOR, LLP

 9                                                 By:     /s/Michelle L. Roberts___________
                                                           Michelle L. Roberts
10                                                         Attorneys for Plaintiff,
                                                           RUBY CHACKO
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
                                                COMPLAINT
